DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 5/28/2020.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2017/0065241 discloses generating contrast-enhanced image data of breast tissue, generating contrast-enhanced image data of breast tissue to be examined, the first x-ray beam energy has an energy value which lies above the x-ray edge of a contrast agent applied for contrast enhancement and the second x-ray beam energy has an energy value which lies below the x-ray edge of the contrast agent applied for contrast enhancement. In this variant, a two-dimensional image with a high x-ray beam energy is recorded first and a tomosynthesis image with x-ray radiation with low energy is generated. US 2008/0069294 discloses adaptive anisotropic filtering of projection data for computed tomography. Computed tomography is the reconstruction by computer of a tomographic slice or a three-dimensional (3D) image volume of an object or patient. It is generated from multiple x-ray absorption measurements in a scan made around the object's periphery. These projections can be obtained using, for example, a conventional CT scanner with an x-ray source and a detector rotating at a relatively high speed, or with a source and a detector mounted on a C-arm that rotates more slowly around the patient. The fidelity of the image depends upon the nature of the x-ray source and the detectors, the number and speed of the measurements made, and details of the reconstruction algorithm. US 8265224 discloses system for adjusting angiographic x-ray imaging parameters based on image content where the system acquires images in multiple different phases individually having a corresponding acquisition frame rate and X-ray radiation dose using a set of triggers. A set of triggers is predetermined to identify different phases of an image acquisition comprising, initial detection of contrast presence, detection of contrast presence higher than a threshold, and detection of a reduction in contrast presence from a detected peak. The system employs known image analysis methods including maximum or minimum luminance detection of image features comprising multiple pixels, edge detection of substantially contiguous image portions comprising multiple pixels based on change in luminance exceeding a threshold and other known method for example, to determine different phases of an image acquisition.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “an image processing unit configured to acquire three-dimensional volume data by reconstruction processing based on X-ray detection data from the detector, wherein the image processing unit is configured to - acquire a plurality of pieces of slice image data from the volume data, - acquire a plurality of pieces of first processed image data respectively corresponding to the plurality pieces of the slice image data by respectively subjecting the acquired plurality of pieces of the slice image data to differential processing as first processing, - acquire a plurality of pieces of second processed image data by subjecting the acquired plurality of pieces of the first processed image data to second processing including addition processing, detect an edge of the subject based on the acquired plurality of pieces of the second processed image data, and - acquire edge image data including the detected edge of the subject”; and corresponding features/limitations in claim 10. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0362444 – discloses phase information acquisition apparatus and imaging system where the edge of an object can be detected using the differential image or secondary differential image of an X-ray absorption image, and weight having a negative correlation with edge intensity can be set. In addition, in the case a detector defect (such as a pixel defect) is known in advance, the weight of the pixel corresponding to that defect may be decreased. In addition, an interference image or differential phase image may be displayed on a display device, a location of low reliability may be designated and selected by a user, and the weight of that location maybe decreased. Other weight determination methods may also be used. Namely, when retrieving phase information based on differential phase information in two or more directions, weight is set corresponding to reliability with respect to the differential phase information of each direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669